DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "The system of Claim 1, wherein a parameter of the fitting function depends upon MAP ". There is insufficient antecedent basis for this limitation in the claim. There is no mention of a fitting function anywhere in Claim 1. There is also no explanation for the amendment in the applicant’s reply filed 02/06/2022. For the purposes of substantive examination, the examiner is assuming this was a mistaken amendment, the applicant meant to have this claim be dependent on Claim 3, and is interpreting this limitation as “The system of Claim 3, wherein a parameter of the fitting function depends upon MAP".
Response to Arguments
Applicant’s arguments, see pages 2-3, filed 02/06/2022, with respect to the specification have been fully considered and are persuasive.  The objection of the specification has been withdrawn. Because the lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors, applicant's continuing cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Regarding the interpretation under 35 U.S.C. § 112(f), the applicant has argued this assertion is inconsistent with the related rejection for anticipation over Sethi in which the rejection does not construe claim l's "calibration sensor" and "tracking sensor" as MPF recitations. Specifically, the rejection of claim 1 over Sethi at NFOA pages 11 identifies no specific structural sensor embodiments in the application when corresponding Sethi's disclosure of elements to claim 1's "calibration sensor" and "tracking sensor" recitations. The examiner has amended the rejection to clearly map claim l's "calibration sensor" and "tracking sensor" to specific structures in Sethi.
Applicant’s arguments, see page 3, filed 02/06/2022, with respect to the rejection of Claims 1-18 and 25 under 35 U.S.C. § 112(b) have been fully considered and are persuasive. The rejection of Claims 1-18 and 25 under 35 U.S.C. § 112(b) has been withdrawn. 
Applicant’s arguments, see pages 3-4, filed 02/06/2022, with respect to the rejection of Claims 2 and 14 under 35 U.S.C. § 112(b) have been fully considered and are persuasive. The rejection of Claims 2 and 14 under 35 U.S.C. § 112(b) has been withdrawn. 
Applicant’s arguments with respect to claim 3 have been considered but are moot because the amended claim does not include any limitations specifically challenged in the argument.
Applicant’s arguments, see page 4, filed 02/06/2022, with respect to the rejection of Claim 15 under 35 U.S.C. § 112(b) have been fully considered and are persuasive. The rejection of Claim 15 under 35 U.S.C. § 112(b) has been withdrawn. 

Applicant's arguments filed 02/06/2022 have been fully considered but they are not persuasive. 
Regarding Claims 1 and 25, the applicant has argued “Sethi; Roteliuk; Keel; and ABDI do not disclose using the harmonic H2 of a DFT in calculation of a hemodynamic value” and also amended claim 1 to recite a digital processing system. The applicant declines to expound further. However, the examiner notes that in the Non-Final Office Action mailed 12/09/2021, Roteliuk was used to cite wherein the processing system uses the harmonic H2 of a DFT in calculation of a hemodynamic value ([0056]). Also, the examiner respectfully notes that it is well-known, understood, and conventional (WURC) in the art that any computer processing system must be digital, since computer processing units can only work with digital bits and bytes. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 13-14, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Sethi et al (US 2010/0081945 A1, hereinafter Sethi) in view of Roteliuk et al (US 2005/0124903 A1, hereinafter Roteliuk).
Regarding Claim 1, Sethi discloses a system for estimating values of hemodynamic parameters of a subject, comprising: 
a digital processing system comprising a digital processing unit (Element 312, Fig. 3; all processors are digital) and digital memory (“Processor 312 may be coupled to one or more memory devices…”, [0041]) for processing digital data (“The memory may also be used by the processor 312 to store blood pressure monitoring data,”, [0041]); 
wherein the digital processing system is designed to receive calibration sensor data that relates to arterial pressure (“The memory may also be used by the processor 312 to store … current blood pressure calibration values”, [0041]; for the memory which is coupled to the processor to store blood pressure calibration values, it must receive the calibration sensor data) from a calibration sensor (Element 80, Fig. 1; Fig. 1 and Fig. 3 are compatible, [0043]); 
wherein the digital processing system is designed to receive tracking sensor data ("the blood pressure monitor [15] obtains a pulse signal, such as a PPG signal... ", [0050]) from a tracking sensor (“from pulse oximetry system 10”, [0050]; Element 318, Fig. 3; “sensor 318, which may provide as input signal 316, a PPG signal”, [0039]); 
the digital processing system is designed to calculate estimated hemodynamic values of a hemodynamic parameter (Step 504, Fig. 5; Step 504 happens after Step 506, which uses Step 616 of method 600 to determine whether to recalibrate or not; monitoring blood pressure is estimating a hemodynamic value) based upon: 
one or more outputs of a Discrete Fourier Transform (DFT) of tracking sensor data relating to the arterial pressure (Step 612, Fig. 6; “the blood pressure monitor calculates the Fourier transform of the conditioned, digitized pulse signal (step 612), e.g., using the discrete Fourier transform (DFT)”, [0053]), and which tracking sensor data was obtained from the subject during a calibration time period (The time of step 604, Fig. 6); 
at least two of Mean Arterial Pressure (MAP), Pulse Pressure (PP), Systolic pressure (Ps), and Diastolic pressure (Pd) values from data obtained from the subject during the calibration time period (“Preferably, the calibration blood pressure value includes both systolic and diastolic pressure values”, [0050]); 
one or more outputs of a Discrete Fourier Transform (DFT) of tracking sensor data relating to the arterial pressure (the calibration is for arterial compliance, Step 506, Fig. 5), which tracking sensor data was obtained during a tracking time period (“the blood pressure monitor calculates the Fourier transform of the conditioned, digitized pulse signal (step 612), e.g., using the discrete Fourier transform (DFT)”, [0053]); and wherein the tracking time period is different from the calibration time period (Step 702, Fig. 7; “After calibration, the blood pressure monitor receives a pulse signal from a sensor monitoring the patient, “[0055]; the timing of the tracking and calibration is not pertinent to the differences between methods 600 and 700; therefore, the timing from method 700 could be used in method 600); 
wherein the digital processing system is designed to display, store or transmit the estimated hemodynamic values (“multiparameter patient monitor 26 may be configured to display an estimate of a patient's blood oxygen saturation generated by pulse oximetry monitor 14 (referred to as an "SpO.sub.2" measurement), pulse rate information from monitor 14 and blood pressure from the blood pressure monitor 15 on display 28”, [0026]).
Sethi discloses the claimed invention except for expressly disclosing the one or more outputs of a Discrete Fourier Transform (DFT) to include harmonic H2. However, Roteliuk teaches one of the outputs of data relating to the arterial pressure (“compute the Fourier transform of the measured pressure signal P(t) over each cardiac cycle”, [0056]) to include harmonic H2 (H2 is a “Fourier [transform] of a measured pressure signal P(t) over [a] cardiac cycle”, [0056], this means it is a discrete Fourier transform over a certain time interval). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add to the system of Sethi, by adding the harmonic H2 of Roteliuk as one of the outputs of the DFT, because it is proportional to stroke volume as taught by Roteliuk (“H2/P avg will also be proportional to SV”, [0056]).
Regarding Claim 2, Sethi discloses the system of claim 1. Sethi discloses the claimed invention except for expressly disclosing wherein the digital processing system is designed to calculate a value of a function of variables comprising: MAP; PP; and a value of a harmonic of a DFT of tracking sensor data obtained from the subject; and the function is referred1Y:\clients\SENS Sensifree LTD\SENS0018\SENS0018-PCT_US 1\Drafts\2022-01-24_Claims_SENS0018-PCT_US 1 .wpdto herein as the FSUB function and the value of the function so calculated is referred to herein as an FSUB value. However, However, Roteliuk teaches wherein the digital processing system (Element 300, Fig. 2) is designed to calculate a value of a function of variables comprising: MAP (Pavg is part of V, [0064]; V is part of K, [0059]); PP (“σp={max[P(k)]-min[P(k)]}/3”, [0050]; max pressure – min pressure is pulse pressure); and a value of a harmonic of a DFT (“the magnitude of the Fourier component H2 corresponding to twice the heart rate, that is, the first harmonic frequency component”, [0056]; H2 is a “Fourier [transform] of a measured pressure signal P(t) over [a] cardiac cycle”, [0056], this means it is a discrete Fourier transform over a certain time interval; H2 is part of V, [0064]; V is part of K, [0059]) of tracking sensor data obtained from the subject (The equation in [0072] is based on sensor data from element 200 (Fig. 2), [0070]; sensor 200 is a non-invasive sensor that is different from the catheter used to obtain calibration data). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Sethi, with the FSUB value of Roteliuk, because this is a way to calibrate a sensor to determine cardiac output, as taught by Roteliuk ([0058). 
Regarding Claim 13, Sethi discloses the system of claim 1 further comprising: a calibration sensor (Element 80, Fig. 1; “Such calibration devices may include…an aneroid or mercury sphygmomanometer and occluding cuff”; blood pressure monitor 15 is connected to element 80, [0029]); a tracking sensor (The pulse oximeter from element 10, [0051]); and a device for visually displaying or transmitting values for hemodynamic parameters (Element 28, Fig. 1).  
Regarding Claim 14, modified Sethi discloses the system of claim 2. Modified Sethi discloses the claimed invention except for expressly disclosing wherein the digital processing system is designed to compute values from (1) values of a DFT of tracking sensor data and (2) the FSUB value of the FSUB function. However, Roteliuk teaches wherein the digital processing system (Element 300, Fig. 2) is designed to compute values from (1) values of a DFT of tracking sensor data (H2 is a “Fourier [transform] of a measured pressure signal P(t) over [a] cardiac cycle”, [0056]) and (2) the FSUB value of the FSUB function (Pavg is part of V, [0064]; V is part of K, [0059]; “σp={max[P(k)]-min[P(k)]}/3”, [0050]; max pressure – min pressure is pulse pressure; “the magnitude of the Fourier component H2 corresponding to twice the heart rate, that is, the first harmonic frequency component”, [0056]; H2 is a “Fourier [transform] of a measured pressure signal P(t) over [a] cardiac cycle”, [0056], this means it is a discrete Fourier transform over a certain time interval; H2 is part of V, [0064]; V is part of K, [0059]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Sethi, with the computed values of Roteliuk, because this is a way to calibrate a sensor to determine cardiac output, as taught by Roteliuk ([0058).  
Regarding Claim 25, Sethi discloses a method for estimating values of hemodynamic parameters of a subject, using a system comprising a digital processing system comprising a processing unit (Element 312, Fig. 3)  and memory (“Processor 312 may be coupled to one or more memory devices…”, [0041]), and comprising: 
receiving calibration sensor data that relates to arterial pressure (“The memory may also be used by the processor 312 to store … current blood pressure calibration values”, [0041]; for the memory which is coupled to the processor to store blood pressure calibration values, it must receive the calibration sensor data) from a calibration sensor (Element 80, Fig. 1; Fig. 1 and Fig. 3 are compatible, [0043]) in the digital processing system; 
receiving tracking sensor data ("the blood pressure monitor [15] obtains a pulse signal, such as a PPG signal... ", [0050]) from a tracking sensor (“from pulse oximetry system 10”, [0050]; Element 318, Fig. 3; “sensor 318, which may provide as input signal 316, a PPG signal”, [0039]), in the digital processing system; 
the digital processing system calculating estimated hemodynamic values of a hemodynamic parameter (Step 504, Fig. 5; Step 504 happens after Step 506, which uses Step 616 of method 600 to determine whether to recalibrate or not; monitoring blood pressure is estimating a hemodynamic value) based upon: 
one or more outputs of a Discrete Fourier Transform (DFT) of tracking sensor data relating to the arterial pressure (Step 612, Fig. 6; “the blood pressure monitor calculates the Fourier transform of the conditioned, digitized pulse signal (step 612), e.g., using the discrete Fourier transform (DFT)”, [0053]), and which tracking sensor data was obtained from the subject during a calibration time period (The time of step 604, Fig. 6); 
at least two of Mean Arterial Pressure (MAP), Pulse Pressure (PP), Systolic pressure (Ps), and Diastolic pressure (Pd) values from data obtained from the subject during the calibration time period (“Preferably, the calibration blood pressure value includes both systolic and diastolic pressure values”, [0050]);
one or more outputs of a Discrete Fourier Transform (DFT) of tracking sensor data relating to the arterial pressure (the calibration is for arterial compliance, Step 506, Fig. 5), which tracking sensor data was obtained during a tracking time period (“the blood pressure monitor calculates the Fourier transform of the conditioned, digitized pulse signal (step 612), e.g., using the discrete Fourier transform (DFT)”, [0053]);  and wherein the tracking time period is different from the calibration time period (Step 702, Fig. 7; “After calibration, the blood pressure monitor receives a pulse signal from a sensor monitoring the patient, “[0055]; the timing of the tracking and calibration is not pertinent to the differences between methods 600 and 700; therefore, the timing from method 700 could be used in method 600); and 
wherein the digital processing system is designed to display, store or transmit the estimated hemodynamic values (“multiparameter patient monitor 26 may be configured to display an estimate of a patient's blood oxygen saturation generated by pulse oximetry monitor 14 (referred to as an "SpO.sub.2" measurement), pulse rate information from monitor 14 and blood pressure from the blood pressure monitor 15 on display 28”, [0026]).
Sethi discloses the claimed invention except for expressly disclosing the one or more outputs of a Discrete Fourier Transform (DFT) to include harmonic H2. However, Roteliuk teaches one of the outputs of data relating to the arterial pressure (“compute the Fourier transform of the measured pressure signal P(t) over each cardiac cycle”, [0056]) to include harmonic H2 (H2 is a “Fourier [transform] of a measured pressure signal P(t) over [a] cardiac cycle”, [0056], this means it is a discrete Fourier transform over a certain time interval). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add to the method of Sethi, by adding the harmonic H2 of Roteliuk as one of the outputs of the DFT, because it is proportional to stroke volume as taught by Roteliuk (“H2/P avg will also be proportional to SV”, [0056]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sethi in view of Roteliuk, and further in view of Keel et al (US 2009/0281399 A1, cited in applicant 04/21/2020 IDS, hereinafter Keel).
Regarding Claim 7, Sethi discloses the system of claim 1. Sethi discloses the claimed invention except for expressly disclosing wherein the digital processing system is designed to calculate a value for MAP that relates to blood pressure of the subject during the tracking time period, from data comprising values for parameters calculated during the calibration time period, and tracking sensor data obtained from the subject during the tracking time period. However, Keel teaches wherein the digital processing system is designed to calculate a value for MAP that relates to blood pressure of the subject during the tracking time period (“Additionally, a value indicative of mean arterial pressure (MAP) can be determined based on the Value indicative of SP and the Value indicative of DP”, [0016]), from data comprising values for parameters calculated during the calibration time period (“ SP=K/PPAT, where K is determined during a calibration procedure”, [0085]), and tracking sensor data obtained from the subject during the tracking time period (DP and SP are based on a PPG signal, [0016]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Sethi, with the calculation of MAP, because MAP is a fundamental clinical parameter used in the assessment of the hemodynamic status of a patient, as taught by Keel ([0005]).

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sethi in view of Roteliuk, and further in view of Non-Patent Literature (NPL) to Abdi (“A lumped parameter mathematical model to analyze the effects of tachycardia and bradycardia on the cardiovascular system: A LUMPED PARAMETER MATHEMATICAL MODEL”, hereinafter Abdi).
Regarding Claim 17, modified Sethi discloses the system of claim 1. modified Sethi discloses the claimed invention except for expressly disclosing wherein said digital processing system stores an electrical model that comprises a series connection of an inductor and capacitor, and capacitance of said capacitor is proportional to 1/MAP.  However, Abdi teaches an electrical model that comprises a series connection of an inductor and capacitor (See Fig. 1, the inferior mesenteric in the bottom left has a resistor, inductor, and capacitor all in a series).

    PNG
    media_image1.png
    97
    501
    media_image1.png
    Greyscale

As a change in mean arterial pressure would change the values of the whole cardiovascular system, a change in 1/MAP would be proportional to the capacitance of said capacitor. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the digital system of Sethi, to include an electrical model of the cardiovascular system, because it offers a functional insight in the complicated cardiovascular system in terms of directly providing estimates of the blood pressures, flows, and volumes in various parts of the cardiovascular system, as taught by Adbi (Introduction).
Regarding Claim 18, modified Sethi discloses the system of claim 1. modified Sethi discloses the claimed invention except for expressly disclosing wherein said digital processing system stores an electrical model that comprises a transmission line, and a parameter of said transmission line is a function of MAP. However, Abdi teaches an electrical model that comprises a transmission line (See Fig. 1; all wires in the circuit can be considered transmission lines), and a parameter of said transmission line is a function of MAP (As a change in mean arterial pressure would change the values of the whole cardiovascular system, at least one parameter in the transmission line, e.g. voltage or current, would change as a function of MAP). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Sethi, to include an electrical model of the cardiovascular system, because it offers a functional insight in the complicated cardiovascular system in terms of directly providing estimates of the blood pressures, flows, and volumes in various parts of the cardiovascular system, as taught by Adbi (Introduction).

Allowable Subject Matter
Claims 3-6, 8-12, and 15-16 allowed.
Regarding Claim 3, the prior art fails to teach wherein the digital processing system is designed to determine parameters of a fitting function by fitting the fitting function to the DFT of tracking sensor data relating to the arterial pressure obtained from the subject during the calibration time period.
Claims 4-6 and 11-12 are considered to have allowable subject matter by virtue of dependence on Claim 3.
Regarding Claim 8, the prior art fails to disclose wherein the digital processing system is designed to calculate a value for MAP that relates to blood pressure of the subject during the tracking time period, from data also comprising the value for MAP obtained from the subject during the calibration time period.  
Regarding Claim 9, the prior art fails to disclose the processing system is designed to determine a value for MAP by computations comprising computing the function  
MAPest = MAPcalib * P(w0est)/Q(w0est) * Q(w0calib )/P(w0calib), where:
P represents a polynomial; 
Q represents a polynomial; 
w0est is a model parameter; 
w0Calib is a model parameter; and 
MAPcalib is a value for MAP obtained during a calibration time period.  
Regarding Claim 10, the prior art fails to teach wherein the digital processing system is designed to calculate a value for MAP by computations comprising computing the function MAPest = MAPcalib * w0est**2/ w0calib**2, where: w0est is a model parameter; w0calib is a model parameter; and MAPcalib is a value for MAP obtained during a calibration time period.
Regarding Claim 15, the prior art fails to disclose wherein the digital processing system is designed to determine parameters of a fitting function by fitting the fitting function to the DFT of tracking sensor data relating to the arterial pressure obtained from the subject during the calibration time period, and: 
said digital processing system stores a combined electrical model that corresponds to a cardiovascular model and a model of a tracking sensor coupled to arterial pressure at a location in the subject; wherein said combined electrical model comprises a current source; a load; and at least one two-port network; and an equipotential potential connection between output of said current source and input of both said load and said at least one two-port network.
Claim 16 is considered to have allowable subject matter by virtue of dependence on Claim 15.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
See Maarek (US 20170224232 A1), which discloses calculate estimated hemodynamic values of a hemodynamic parameter based upon one or more outputs from a Discrete Fourier Transform on a tracking signal from a tracking sensor.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN EPHRAIM COOPER whose telephone number is (571)272-2860. The examiner can normally be reached Monday-Friday 7:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN E. COOPER/Examiner, Art Unit 3791                                                                                                                                                                                                        
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791